In an action to enjoin defendants from erecting an undertaking establishment on certain described property, the defendants appeal from a judgment of the Supreme Court, Nassau County, made July 14, 1959, after trial, which granted the injunction on the ground that the contemplated business violates a restrictive covenant against “ offensive ” businesses. Judgment affirmed, with costs. (Rowland v. Miller, 139 N. Y. 93.) Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur. [21 Misc 2d 243.]